     Case 5:20-cv-00219 Document 97 Filed on 09/09/21 in TXSD Page 1 of 4
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                  September 09, 2021
                         UNITED STATES DISTRICT COURT                              Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                               LAREDO DIVISION

JAMES KUYKENDALL,                              §
    Plaintiff,                                 §
                                               §
V.                                             §        CIVIL ACTION NO. 5:20-CV-219
                                               §
AMAZON STUDIOS, LLC, et al.,                   §
    Defendants.                                §

                                          ORDER
       Before the Court is Plaintiff’s letter to the Court seeking clarification of the Court’s
previous Order. (Dkt. No. 91). The Court construes the letter as a motion.
       On March 8, 2021, Defendants Berrellez, Russell, Massaria, and IPC (“Dismissal
Movants”) previously filed a Motion to Dismiss for Lack of Personal Jurisdiction or, in
the alternative, to Transfer Venue, (Dkt. No. 38). On August 12, 2021, the District Court
ordered the Parties to submit briefing on the issue of personal jurisdiction. (Dkt. No. 80
at 2). The District Court further ordered the parties to “make a good faith effort to engage
in the necessary jurisdictional discovery.” ((Id. at 2) (emphasis added)). The District
Court referred this matter to this Court to set deadlines and “establish parameters for
any jurisdictional discovery.” (Id.).
       On August 19, 2021, the Court held a status conference in which the Court
“granted leave for Plaintiff to immediately serve written discovery on Defendants.” (Dkt.
No. 86 at 2 n.1). On August 24, 2021, the Court entered an Order regarding jurisdictional
discovery, (Dkt. No. 86). The Court stated, in relevant part, that “in order to allow
Plaintiff to conduct meaningful discovery on the jurisdictional issues . . . Plaintiff may
serve interrogatories [and] . . . take up to six depositions” limited to the jurisdictional
issues raised by Dismissal Movants’ motion. ((Id. at 2) (emphasis added)). In addition,
the Court stated that jurisdictional discovery “should generally focus on those issues
identified by the District Court.” (Id.). On September 1, 2021, Plaintiff filed this motion
requesting clarification “regarding the scope of jurisdictional discovery permitted by the
August 24 order.” (Dkt. No. 91 at 2).
      Case 5:20-cv-00219 Document 97 Filed on 09/09/21 in TXSD Page 2 of 4




        a. The Types of Jurisdictional Discovery Plaintiff is Allowed to Conduct
        Plaintiff states in his motion that he “served on each of the Dismissal Movants on
August 21 a set of interrogatories and document requests[.]” ((Id. at 1) (emphasis added)).
According to Plaintiff’s counsel, the Dismissal Movants’ counsel have informed him that
they refuse to respond to document requests and interpret the Court’s August 24, 2021
Order, (Dkt. No. 86), as “having expressly precluded document requests[.]” (Dkt. No. 91
at 2). In their response to Plaintiff’s motion for clarification, IPC confirms that they do
not interpret this Court’s prior Order to authorize Plaintiff to serve requests for
production as jurisdictional discovery. 1 (Dkt. No. 93 at 3). Dismissal Movants are correct
that the Court’s prior Order did specify that Plaintiff could send interrogatories and take
six depositions. However, this Court did not intend to foreclose Plaintiff’s ability to obtain
documents from the Dismissal Movants as part of the jurisdictional discovery. For
example, the Court did not specify whether the allowed depositions could be served with
a subpoena duces tecum, which of course is just another vehicle for requesting the
production of documents. Since the Parties are unable to resolve this dispute by
agreement, the Court now CLARIFIES that Plaintiff may serve documents requests,
such as requests for production of documents and subpoena duces tecum, on Dismissal
Movants 2 as part of the jurisdictional discovery.
        Defendant Amazon Studios, LLC also filed a response requesting clarification of
two points. (Dkt. No. 94). In its prior Order, this Court stayed general discovery pending
a status conference on November 17, 2021. (Dkt. No. 86 at 2–3). Since Amazon does not
object to personal jurisdiction, they request clarification as to whether this stay applies
to them. (Dkt. No. 94 at 2). The Court is baffled that counsel for Amazon and Plaintiff
could not resolve that issue by agreement. But, again, to resolve that question, the Court
CLARIFIES that general discovery between Amazon and Plaintiff is likewise stayed


         1 On September 3, 2021, the Court ordered all Defendants to file a response, if any, to Plaintiff’s

motion, (Dkt. No. 91), by September 6, 2021. (Dkt. No. 92). The Court further stated that failure to respond
would be construed as non-opposition. (Id. at 1). Only Defendants IPC and Amazon filed responses within
the Court’s deadline. (Dkt. Nos. 93, 94). Therefore, the Court concludes that the other Defendants in this
case are not opposed to Plaintiff’s motion.
         2 For further clarification, the Court specifies that Plaintiff may serve document requests as

jurisdictional discovery on the Dismissal Movants because it is assumed that Plaintiff has previously served
requests for production on Amazon, including requests for documents that might otherwise be relevant to
the jurisdictional issues, since those parties have proceeded with general discovery.


2/4
      Case 5:20-cv-00219 Document 97 Filed on 09/09/21 in TXSD Page 3 of 4




until the status conference scheduled for November 17, 2021, with the exception that
Amazon and Plaintiff shall respond to any written discovery requests served prior to the
date of this Order.
       Additionally, Amazon requests that Plaintiff not be allowed to depose Amazon
regarding jurisdictional issues. (Id.). This request is DENIED. Plaintiff may depose
Amazon on the jurisdictional issues as clarified, infra, in this Order. Amazon requests in
the alternative that, in the event Plaintiff is allowed to take a jurisdictional deposition of
an Amazon representative, that the deposition be limited as to the length of the
deposition. (Dkt. No. 94 at 2–3). The Court GRANTS this request and limits the
deposition to three (3) hours.
       b. The Scope of the Jurisdictional Issues Subject to Discovery
       Plaintiff also seeks clarification of the scope of the facts and issues which the Court
intended to be the subject of the jurisdictional discovery. Plaintiff believes that the Court
has authorized discovery “into any fact relating to personal jurisdiction, including facts
germane to the Calder factors and to personal jurisdiction under Texas’ long arm
statute.” (Dkt. No. 91 at 3). The Dismissal Movants argue that the scope of jurisdictional
discovery is more narrow and “limited to two areas of inquiry: (1) the exact relationship
between Dismissal Movants and Amazon and (2) Dismissal Movants’ roles in planning
and executing the distribution of the Show.” ((Dkt. No. 93 at 3) (internal quotations and
emphasis omitted)).
       The Court agrees with the Dismissal Movants. This Court has previously stated
that the jurisdictional discovery “should generally focus” on the two issues of: (1) the
exact relationship between Dismissal Movants and Amazon and (2) Dismissal Movants’
roles in planning and executing the distribution of the Show. (Dkt. No. 86 at 2). The
District Court also previously stated that Plaintiff may be disadvantaged in determining
and explaining these specific issues. (Dkt. No. 80 at 2). This Court was attempting to
avoid splitting hairs on exactly what questions, and precisely what discovery, is pertinent
to these two issues by stating that the jurisdictional discovery “should generally focus”
on these issues. Yet the Parties were able to generate a dispute over the Court’s language.
Accordingly, the Court CLARIFIES that the jurisdictional discovery is limited to the two
issues of: (1) the exact relationship between Dismissal Movants and Amazon and (2)



3/4
      Case 5:20-cv-00219 Document 97 Filed on 09/09/21 in TXSD Page 4 of 4




Dismissal Movants’ roles in planning and executing the distribution of the Show.
        In summary, the Court CLARIFIES its previous Order, (Dkt. No. 86), as follows:
        1. The written discovery that Plaintiff is allowed to serve on the Dismissal
            Movants regarding jurisdictional issues includes document requests, such as
            requests for production of documents and subpoenas duces tecum.
        2. The scope of jurisdictional discovery is limited to: (1) the exact relationship
            between Dismissal Movants and Amazon and (2) Dismissal Movants’ roles in
            planning and executing the distribution of the Show. 3
        3. All general discovery as to all parties is stayed, except that Defendant Amazon
            Studios, LLC and Plaintiff shall respond to any written discovery previously
            served on them. Further, any jurisdictional deposition of an Amazon
            representative, shall be limited to three (3) hours.
        It is so ORDERED.
        SIGNED on September 9, 2021.




                                                         John A. Kazen
                                                         United States Magistrate Judge




        3 In its response, Defendant IPC raised concerns regarding the scope of Plaintiff’s jurisdictional

discovery requests and the Parties’ disagreement as to that scope. (Dkt. No. 93 at 3 n.3). However, absent
an appropriate motion—made after a good faith effort to resolve the discovery dispute—that issue is not
properly before the Court at this time.


4/4
